DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1, 3, 7, 9, 11, 15-16, and 18 have been amended, and claims 4, 12, and 20 have been canceled in the response filed on September 14, 2021.
Claims 1-3, 5-11, and 13-19 are currently pending.  
Claims 1-3, 5-11, and 13-19 are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0096175 A1 to Schmeling in view of U.S. Patent Application Publication No. 2013/0102772 A1 to Eshima.

Regarding Claim 1, Schmeling discloses a distribution monitoring processor apparatus comprising:
a data storage to store instructions for execution and a first copy of a distributed ledger ([0078] data store 306 store and maintain one or more ledgers 314 as described throughout the application; see also [0070], [0078], [0111] and [0141]);
a data communication interface to receive and transmit data, in communication with a generator to synthesize a batch of material (fig 3, #302, 304; fig 4, #400, 408; fig 5, #500, 520; [0079] access to the distributed manufacturing platform 304 at operation (A) may be provided via an interface 314…“interface” herein refers to…interface enabling human-to-machine or machine-to-machine communication [machine to machine communication is interpreted as receiving and transmitting data]; [0083] At operation (D), the platform 304 selects (or recommends) the printer owner 302(3), from among multiple available printer owners (not shown in this figure), to print the item);
a material status monitor to track a status of the batch of material, the material status monitor to receive an indication of a type, a quantity, and a timestamp associated with the batch of material via the data communication interface ([0088] Each time the packaged item is transferred, the location and/or custody of the package may be tracked and recorded to the ledger 314 [ledger interface which is interpreted to be the data communication interface] (e.g., by sensors in the package and/or sensors at the transfer site); [0218] data can be added to the packaging, as well, which can also be verified at later points in the supply chain or at the point of use. This might include…batch of material; [0121] medical personnel in the field can utilize the same smart-contract and blockchain-enabled packaging to distribute non-medication items…each item is packaged in a blockchain-enabled package, it allows for tracking, verification of status; [0124] Verification of package contents include a range of options—including both number and type of items, but also verification within the items contained. For example, pharmaceutical packages can be verified in terms of authenticity, quantity, and dosage [a drug dosage is interpreted to indicate a type and quantity of a drug], to prevent fraud, misrepresentation, or substitution for counterfeits during shipment, ; and
a ledger record processor to generate and update a record in the first copy of the distributed ledger using the indication of type, quantity, and timestamp associated with the batch of material from the material status monitor, the ledger record processor to add a transaction to the record to track when and what quantity of the batch of material is sold to a first customer and resold to a second customer ([0057] Blockchain-based monitoring can also extend to the disposal of unused items or portions of items…Such items can be logged back into a seller, distributor, disposal site, other public locale where they can be destroyed, thereby tracking the entire lifecycle of the item from production to destruction [the system monitoring and logging the item back to the seller is interpreted to be reselling the item back]; [0088] Each time the packaged item is transferred, the location and/or custody of the package may be tracked and recorded to the ledger 314 [information updated in ledger each time] (e.g., by sensors in the package and/or sensors at the transfer site); [0124] pharmaceutical packages can be verified in terms of authenticity, quantity [batch], and dosage [a drug dosage is interpreted to indicate a type and quantity of a drug]…contents are verified by…blockchain; [0117] verify…the timestamp of the previous dose; see also [0026], [0032] and [0119]).
wherein the material status monitor is to track a first use of the batch of material by the first customer and usable life of a remainder of the batch of material after the first use to update the record in the first copy of the distributed ledger with the ledger record processor to reflect a remaining quantity and usable life of the remainder of the batch of material after the first use via a transaction added to the record, the remainder of the batch of material to be resold to the second customer in association with an update to the record ([0119] This blockchain-based monitoring capability can also extend to the disposal of unused medication…If unused, the medication can be logged back into a pharmacy [logging back in unused medication is interpreted to be updating the record of the usable life left of a batch (amount of medication) leftover]…if a patient does not need to use all of a medication, the patient may return the unused medication to a pharmacy, medical provider in exchange for a refund. If the unused medication…is within its usable life…the unused medication may be dispensed to another patient [dispensing the medication to another patient in the blockchain system is interpreted to be adding/updating a transaction to the record/ledger]; see also [0057] and [0116]), 
But does not explicitly disclose interface in communication with a radiopharmaceutical material generator to synthesize a batch of radiopharmaceutical material.
Eshima, on the other hand, teaches interface in communication with a radiopharmaceutical material generator to synthesize a batch of radiopharmaceutical material ([0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch record number may be linked to the one or more radiopharmaceuticals produced via system 5100 and stored in a data store on control platform 5102; (Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; see also [0009], [0053]-[0054] and [0264]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, batch of radiopharmaceutical material, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element 

Regarding Claim 2, Schmeling and Eshima teach the system of claim 1. 
Schmeling discloses further including a contract generator to generate a smart contract to involve the batch of material and a customer subsystem associated with a first customer, the first customer to receive the batch of material, the smart contract to facilitate requesting, selling, and reselling the batch of material via the smart contract including reselling of a portion of the batch of material to a second customer ([0053] create the initial interaction on a blockchain—including writing information about…materials contained within the package, the contents of the package, the destination of the package, authorized users or uses [including information regarding the batch of material in the blockchain which is interpreted to writing/generating information in the smart contract]; [0102] The customer may then select an item to order…terms may be negotiated by the parties to the transaction and may be recorded in a smart contract at the time the order is placed; see also [0026], [0055], [0089] and [0127]).
But does not explicitly disclose batch of radiopharmaceutical material.  
Eshima, on the other hand, teaches batch of radiopharmaceutical material ([0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, batch of radiopharmaceutical material, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).

Regarding Claim 3, Schmeling and Eshima teach the system of claim 2. 
Schmeling discloses wherein the smart contract is to include a function to transfer important information regarding the batch of material ([0053] create the initial interaction on a blockchain—including…methods or materials contained within the package… intellectual property rights, or other relevant information…This level of control, verification, and detailed information can be applied to pharmaceuticals [a smart contract that includes methods/intellectual property rights/relevant information in the pharmaceutical industry]). 
Eshima, on the other hand, teaches trigger the generator to synthesize the batch of radiopharmaceutical material (figs 1, 2; (Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; see also [0009] and [0054]).


Regarding Claim 5, Schmeling and Eshima teach the system of claim 1. 
Schmeling discloses wherein the ledger record processor is to communicate an update to the record of the first copy of the distributed ledger to at least one of a remote server or a customer subsystem via the data communication interface ([0113] An additional suite of sensors, chips, and/or modules can provide relevant data repositories about the package by writing their data to the same blockchain…These transactions can be written to a verifiable blockchain…where stakeholders can communally verify transactions and ensure that all parties in each transaction are interacting appropriately. Relevant data can be either embedded directly into the relevant blockchain, or linked to transactions and individual parties and verified through related sidechains or other blockchain-derived structures that provide a pre-computed hash value of the data; see also [0133]).

Regarding Claim 6, Schmeling and Eshima teach the system of claim 5. 
wherein the at least one of the remote server or the customer subsystem is to verify the update to the record of the first copy of the distributed ledger ([0113] An additional suite of sensors, chips, and/or modules can provide relevant data repositories about the package by writing their data to the same blockchain…These transactions can be written to a verifiable blockchain…where stakeholders can communally verify transactions and ensure that all parties in each transaction are interacting appropriately. Relevant data can be either embedded directly into the relevant blockchain, or linked to transactions and individual parties and verified through related sidechains or other blockchain-derived structures that provide a pre-computed hash value of the data).

Regarding Claim 7, Schmeling and Eshima teach the system of claim 1. 
Schmeling discloses wherein the material status monitor is to be connected to the generator to trigger the ledger record processor to generate the record based on synthesis of the batch of material by the generator ([0218] data can be added [recorded] to the packaging, as well, which can also be verified at later points in the supply chain or at the point of use. This might include…batch of material; see also [0079], [0121] and [0218]).
But does not explicitly disclose record based on synthesis of the batch of radiopharmaceutical material by the radiopharmaceutical material generator. 
Eshima, on the other hand, teaches record based on synthesis of the batch of radiopharmaceutical material by the radiopharmaceutical material generator (figs 1, 2; (Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; (Claim 62) automatically 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, record information when the batch of radiopharmaceutical material is synthesized by the generator, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).

Regarding Claim 8, Schmeling and Eshima teach the system of claim 1. 
Schmeling does not disclose wherein the batch of radiopharmaceutical material includes radiopharmaceutical material for position emission tomography.
Eshima, on the other hand, teaches wherein the batch of radiopharmaceutical material includes radiopharmaceutical material for position emission tomography ([0086] F-18 [position emission tomography (PET) tracer, see [0006]] radionuclide is prepared in batches…Each batch must be synthesized with a pharmaceutical chemical that is preferentially absorbed by tumors…enables PET imaging [PET tracer F-16 is prepared in batches for PET imaging]; see also [0004]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, radiopharmaceutical material for position emission tomography, as taught 


Claim 9 recites a medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 10 recites a medium comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 11 recites a medium comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 13 recites a medium comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 14 recites a medium comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 15 recites a medium comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 16 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 17 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 18 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 19 recites a method comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.



Response to Arguments
	With respect to the rejections under 35 U.S.C. 112, Applicant’s amendments render the rejection moot. Therefore, the rejections are hereby withdrawn.

	With respect to the rejections under 35 U.S.C. 101, Applicant’s amendments have rendered the rejection moot. Therefore, the rejection is hereby withdrawn.
When considering at least the claim language recited above, the Examiner has concluded that the claims are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 1 reciting a method (i.e., process); claim 9 reciting a non-transitory computer readable medium (i.e., machine), and claim 16 reciting a system (i.e., machine). The claims recite an abstract idea directed to tracking a status of a radiopharmaceutical material by receiving information about the type, quantity, and timestamp, and using this information to generate and update transaction records. However, this abstract idea is integrated into a practical application because the claims include a data interface in communication with a radiopharmaceutical material generator for synthesis of the radiopharmaceutical material. As such, the claims recite eligible subject matter under 35 U.S.C. 101.

	With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

prima facie case of obviousness with respect to claim[s] 1[, 9, and 16]” because “combining the 3D printed parts of Schmeling with the radiopharmaceutical cassettes of Eshima fails to teach or suggest the elements set forth.” However, Examiner respectfully disagrees. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Additionally, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP 2144, section IV). Furthermore, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whittacre et. al. (US 20110029445 A1) was used to understand other methods of synthesizing and dispensing radioactive pharmaceuticals, specifically requiring users to be trained on the synthesis of said pharmaceutical.
 Haubner (2010 NPL) discusses the synthesis of radiopharmaceuticals and the use of positron emission topography.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625